UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1979



ROSA J. COLEY,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-99-152-4-1H)


Submitted:   October 12, 2000             Decided:   October 19, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rosa J. Coley, Appellant Pro Se. Barbara Dickerson Kocher, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rosa J. Coley appeals the district court’s order dismissing

her civil complaint for failure to prosecute. We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.      See   Coley   v.   Social   Security   Admin.,   CA-99-152-4-1H

(E.D.N.C. June 2, 2000).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                   AFFIRMED




                                        2